          Case 1:19-cv-11197-KPF Document 32 Filed 07/10/20 Page 1 of 5

                                                                                        YAAKOV SAKS*
                                                                                          JUDAH STEIN 
                                                                                     RAPHAEL DEUTSCH ^
                                                                                        RACHEL DRAKE ▪
                                                                                         DAVID FORCE 

                                                                                    NJ & NY Bar Admissions
                                                                                     ^ CT & NJ Bar Admissions
                                                                                             ▪ NJ Bar Admission
                                                                                *Federal Court Bar Admissions
                                                                  CO, TX, WI, MO, NE, NM, IL, ND, MI, CT, AR, TN


285 Passaic Street, Hackensack, NJ 07601| tel: 201.282.6500|fax: 201.282.6501|www.steinsakslegal.com


July 10, 2020

Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

Via ECF

                Re:    Guglielmo V. Nebraska Furniture Mart, Inc.
                       Case No. 1:19-cv-11197
                       Plaintiff Guglielmo’s Position Letter Regarding Defendant’s Filing of
                       an Answer Rendering its Pending Motion to Dismiss Moot

Dear Judge Failla:

        We represent the plaintiff in the above-captioned matter. We write in accordance with
Your Honor’s Order for a position letter stating Plaintiff Guglielmo’s position regarding the
effect of Defendant Nebraska Furniture Mart, Inc.’s filing of the Answer on its pending motion
to dismiss. See Doc # 31. As set forth more fully below, Plaintiff’s position is that the filing of
the Answer mooted the pending motion to dismiss, and that the Court should therefore deny the
motion to dismiss. To the extent that the Court converts the motion to dismiss to a motion for
summary judgment – which Plaintiff vigorously contests as a violation of the Federal Rules of
Civil Procedure – Plaintiff should be afforded an opportunity to fully brief the substantive issues
of the motion in light of the pleadings now having been closed, an Answer filed, and Plaintiff’s
good-faith attempts to file a joint stipulation seeking dismissal of the case.

       Background

        The Complaint alleges that Nebraska Furniture Mart, Inc. (“Nebraska Furniture”)
violated the Americans with Disabilities Act (“ADA”) and the New York City Human Rights
Law (“NYCHRL”) by providing unequal access to blind or visually impaired individuals in
denying them an online shopping experience that is the same as that of sighted individuals.

       Legal Argument
          Case 1:19-cv-11197-KPF Document 32 Filed 07/10/20 Page 2 of 5




         As an initial matter, Defendant represented at the conference that there nothing in the
rules, and presumably, therefore, guiding caselaw on this issue, preventing the Court from
deciding a motion to dismiss that had yet to be resolved despite the filing thereafter of an answer.
However, there is abundance of caselaw on this issue. Particularly, this Court should turn its
attention to the Eleventh Circuit where courts have routinely held that filing an answer moots a
pending motion to dismiss. See Veltre v. Sliders Seaside Grill, Inc., No. 3:15-cv-1102-J-32JBT,
2016 U.S. Dist. LEXIS 16252, at *1-*2 (M.D. Fla. Feb. 10, 2016)(“Where, as here, an Answer
was filed prior to the resolution of the motion to dismiss, the motion becomes moot.”); see also
Brisk v. Miami Beach, 709 F. Supp. 1146, 1147 (S.D. Fla. 1989)(“Once the defendants filed their
answer, it became procedurally impossible for the Court to rule on the motion to
dismiss.”)(citing 5 Wright & Miller, Federal Practice and Procedure: Civil § 1361 (motions made
after a responsive pleading are not technically 12(b) motions)); see also Gaby’s Bags, LLC v.
Mercari, Inc., No. 2:19-cv-785-FtM-38MRM, 2020 U.S. Dist. LEXIS 15398, at *15-*16 (M.D.
Fla. Jan. 29, 2020)(denying motion to dismiss on the grounds that it was mooted by the filing of
an answer prior to the resolution of the motion to dismiss); see also Capitol Preferred Ins. Co. v.
Whirlpool Corp., No. 2:13-cv-868-FtM-29UAM, 2013 U.S. Dist. LEXIS 198348, at *1 (M.D.
Fla. Dec. 23, 2013)(same); see also Telebrands Corp. v. 1ByOne Prods., Civil Action No. 17-
997-JFB-SRF, 2017 U.S. Dist. LEXIS 192327, at *5 (D. Del. Nov. 21, 2017)(“When an answer
is filed prior to the resolution of a motion to dismiss, the motion to dismiss becomes moot.”); see
also Dixon v. Nat’l Sec. of Ala., Inc., No. 2:18-cv-13-MHT-DAB, 2018 U.S. Dist. LEXIS
143643, at *2 (M.D. Ala. Aug. 22, 2018)(“Courts in this circuit have held that a motion to
dismiss is rendered moot when a defendant files an answer prior to the court ruling on the
motion.”); see also Walker v. Mead, No. 6:13-cv-1894-Orl-36GJK, 2014 U.S. Dist. LEXIS
82980, at *6-*7 (M.D. Fla. May 30, 2014)(“District Courts in the Eleventh Circuit routinely
deny motions to dismiss as moot which are filed simultaneously with or after an answer is
filed.”)(collecting cases).

        These courts recognize that “[a] motion to dismiss challenges the sufficiency of the
allegations within the complaint; an answer admits or denies those allegations and raises any
available affirmative defenses.” Telebrands, Civil Action No. 17-997-JFB-SRF, 2017 U.S. Dist.
LEXIS 192327, at *5 (citing Brisk, 709 F. Supp. at 1147). Therefore, as Telebrands succinctly
put it,

       A Rule 12 motion is a response filed in lieu of an answer. In this instance, the
       motion asserts pleading deficiencies, namely, that substantive details are lacking
       to show how the Accused Product allegedly infringes the recited claims of the
       patents-in-suit. The very act of answering the complaint defeats the argument
       that the complaint is too thin to provide adequate notice of the claims and
       permit the defendant to respond in a meaningful way. Consequently, 1ByOne’s
       motion to dismiss is denied as moot.

Civil Action No. 17-997-JFB-SRF, 2017 U.S. Dist. LEXIS 192327, at *5 (emphasis
added); see also Keh v. Americus-Sumter Cty. Hosp. Auth., No. 1:03-cv-68-2(WLS),
2006 U.S. Dist. LEXIS 15668, at *6 (M.D. Ga. Mar. 30, 2006)(“More specifically, it is
technically impossible to challenge the sufficiency of an allegation in a complaint, as
one does in a motion to dismiss, while simultaneously admitting or denying the same
          Case 1:19-cv-11197-KPF Document 32 Filed 07/10/20 Page 3 of 5




allegation, as one does in an answer.”), aff’d sub nom, Keh v. Americus & Sumter Cty.
Hosp., 377 F. App’x 861 (11th Cir. 2010).

         It does not stop there either. Courts have recognized that filing an answer
contemporaneously with a motion to dismiss also moots the motion. See Thornton v. City of St.
Petersburg, No. 8:11-cv-2765-T-30TGW, 2012 U.S. Dist. LEXIS 79590, at *5 (M.D. Fla. June
8, 2012)(“If a Defendant files an Answer contemporaneously with a motion to dismiss, that
motion is rendered moot.”); see also Breckenridge Pharm., Inc. v. Metabolite Labs., Inc., 2007
U.S. Dist. LEXIS 5108, 2007 WL 201261, f.n. 4 (S.D. Fla. Jan. 24, 2007)(“The Court also notes
that a defense of failure to state a claim must be made prior to filing an Answer to those claims.
In this case, Third-Party [] Defendants both filed Answers to the Third-Party Complaint at the
same time as they filed motions. Thus, the motion to dismiss for failure to state a claim can be
denied solely on this ground.”); see also Capitol Preferred, No. 2:13-cv-868-FtM-29UAM, 2013
U.S. Dist. LEXIS 198348, at *1 (“An Answer filed contemporaneously with the filing of a
Motion to Dismiss renders the motion moot and makes it ‘procedurally impossible for the Court
to rule on the motion to dismiss.’”)(quoting Brisk, 709 F. Supp. at 1147).

        Indeed, there are foundational precepts at work here under the Federal Rules of Civil
Procedure that are widely recognized by the courts and have long been followed by them. For
example, “A motion to dismiss is improper once a responsive pleading has been filed.” Capitol
Preferred, No. 2:13-cv-868-FtM-29UAM, 2013 U.S. Dist. LEXIS 198348, at *1 (citing Skrtich
v. Thornton, 280 F.3d 1295, 1306 (11th Cir. 2002)); see also Fed.R.Civ.P 12(b)(“ A motion
asserting any of these defenses must be made before pleading if a responsive pleading is
allowed.”). Additionally, “A defendant is not required to file an answer until court disposes of
the motion to dismiss.” Capitol Preferred, No. 2:13-cv-868-FtM-29UAM, 2013 U.S. Dist.
LEXIS 198348, at *1 (citing Lockwood v. Beasley, 211 F. App’x 873, 876 (11th Cir. 2006); Fed.
R. Civ. P. 12(a)(4)(A)); see also Telebrands, Civil Action No. 17-997-JFB-SRF, 2017 U.S. Dist.
LEXIS 192327, at *5 (quoting Smith v. Bank of Am., N.A., No. 2:11-cv-676-FtM-29DNF, 2014
U.S. Dist. LEXIS 28900, at *27 (M.D. Fla. Mar. 6, 2014)(other citations omitted); see also
Veltre, No. 3:15-cv-1102-J-32JBT, 2016 U.S. Dist. LEXIS 16252, at *1 (citing Smith v. Bank of
Am., N.A., No. 2:11-cv-676-FtM-29DNF, 2014 U.S. Dist. LEXIS 28900, at *27).

        Therefore, having done so – that is, having filed the Answer when it was not required to
and when it was procedurally improper to – not only did Defendant violate the federal rules, but
it potently admitted to exactly what it had challenged in its motion to dismiss – the sufficiency of
the allegations in the Complaint to make out a claim. Telebrands, Civil Action No. 17-997-JFB-
SRF, 2017 U.S. Dist. LEXIS 192327, at *5. It is for this reason that the Court should deny the
still-pending motion to dismiss as moot.

        The only other available alternative would be to convert Defendant’s motion to dismiss to
a motion for judgment on the pleadings. “However, a motion for a judgment on the pleadings is
authorized only ‘after the pleadings are closed.’” Provident Life & Cas. Ins. Co. v. Ginther, 96-
CV-0315E(H), 1997 U.S. Dist. LEXIS 89, at *4-*5 (W.D.N.Y. Jan. 2, 1997)(citing Fed.R.Civ.P.
12(c)). “A motion for judgment on the pleadings brought prior to the close of pleadings is
premature under a plain reading of FRCvP 12(c).” Ginther, 96-CV-0315E(H), 1997 U.S. Dist.
LEXIS 89, at *5. Therefore, it would be improvident of the Court to convert this motion to
          Case 1:19-cv-11197-KPF Document 32 Filed 07/10/20 Page 4 of 5




dismiss to a motion for judgment on the pleadings because the pleadings had not been closed by
that point, and any such conversion would be in violation of Fed.R.Civ.P. 12(c).

         With that said, if the Court holds otherwise and grants a conversion, this Court should
allow Plaintiff the benefit of a full briefing on the substantive issues raised therein as the
pleadings have now closed. Justice requires such a result given the good-faith efforts Plaintiff
has made to have this case settled without expending the Court’s resources on deciding the issues
of standing or substantive compliance raised in the underlying motion to dismiss, and
Defendant’s willful refusal to agree to a dismissal of this case despite the fact that it would have
received exactly the relief it was seeking in its motion to dismiss – a complete dismissal of the
case. As Your Honor aptly put it and was subsequently discussed at the conference, any decision
in favor of Defendant would be of limited value not only due to the non-binding and non-
precedential nature of such a decision coming from a District Court, persuasive though it may
be, 1 but because of the limited value of compliance issues generally in the ADA context. With
the rapid and unprecedented development of computer technology in recent years, including
most importantly in this context, the internet, what constitutes compliance with the ADA under
the Web Content Accessibility Guidelines 2.1 Level AA may very well change in the next
several years. Future compliance, even in the near term, will look vastly different. Therefore,
even if the Court were to rule in Defendant’s favor on this issue, having no binding effect on
future courts, and having only limited temporal value, Defendant would not have received the
substantive benefits of such a decision. This is no less true in the standing context, as, even if the
Court were to conduct its own research notwithstanding Defendant’s attempts (in the course of
making its standing arguments) to bring in policy issues regarding the sale of its products to New
York, which are not alleged in the Complaint and which, under well-established procedural rules,
the Court may not consider on a motion to dismiss, another court may very well have a different
perspective.

       For the foregoing reasons, the Plaintiff respectfully asks the Court to deny Defendant’s
request to file a motion to dismiss as moot. We thank Your Honor and the Court for its kind
consideration and courtesies.


                                                      Respectfully submitted,

                                                          /s/ Ken Willard
                                                      Kenneth Willard
                                                      Stein Saks, PLLC
                                                      285 Passaic Street

1
  See McCarthy v. Nandalall (In re Nandalall), 434 B.R. 258, fn. 7 (Bankr. N.D.N.Y.
2010)(citing First of America Bank v. Gaylor (In re Gaylor), 123 B.R. 236, 242-43 (Bankr. E.D.
Mich. 1991)(citation omitted)(“As a unit of the district court, the bankruptcy court is only bound
by precedent binding on members of the district court. When a district court is composed of
more than one district judge, a decision of one judge does not speak for or bind the district as a
whole. As a result, a bankruptcy judge, acting on behalf of the district court, is not bound to
follow the decisions of any single member of the district court, since the decision may not
represent the views of the district as a whole.”).
Case 1:19-cv-11197-KPF Document 32 Filed 07/10/20 Page 5 of 5




                                 Hackensack, NJ 07601
                                 Tel: (201)-282-6500
                                 Email: kwillard@steinsakslegal.com
                                 Attorney for Plaintiff

                           cc:   All Counsel of Record via ECF
